

117 HR 1217 IH: Veterans 2nd Amendment Protection Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1217IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Bost (for himself and Ms. Cheney) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit the Secretary of Veterans Affairs from transmitting certain information to the Department of Justice for use by the national instant criminal background check system.1.Short titleThis Act may be cited as the Veterans 2nd Amendment Protection Act.2.Prohibition on Secretary of Veterans Affairs transmittal of certain information to the Department of Justice for use by the national instant criminal background check system(a)In generalChapter 55 of title 38, United States Code, is amended by inserting after section 5501A the following new section:5501B.Prohibition on transmittal of certain information to the Department of Justice for use by the national instant criminal background check systemThe Secretary may not transmit to any entity in the Department of Justice, for use by the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act, personally identifiable information of a beneficiary, solely on the basis of a determination by the Secretary to pay benefits to a fiduciary for the use and benefit of the beneficiary under section 5502 of this title, without the order or finding of a judge, magistrate, or other judicial authority of competent jurisdiction that such beneficiary is a danger to themselves or others..(b)Clerical amendmentThe table of sections at the beginning of chapter 55 of such title is amended by inserting after the item relating to section 5501A the following new item:5501B. Prohibition on transmittal of certain information to the Department of Justice for use by the national instant criminal background check system..